Citation Nr: 0734909	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
mental illness, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's request 
to reopen his claim for service connection for mental 
illness, to include bipolar disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of record does not show that the veteran was 
properly notified as required under 38 U.S.C.A. § 5103, and 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006). Kent 
holds that the legislative intent behind current notice 
requirements in 38 U.S.C.A. § 5103 is to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims.  Hence, in a claim to reopen it is vital to explain 
with particularity what specific evidence would constitute 
new and material evidence in the context of the prior final 
rating decision.

Here, the veteran was not provided notice of the need to 
submit new and material evidence, nor was he provided notice 
of the appropriate legal definition of new and material 
evidence.  He also was not given notice concerning what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, there is 
no evidence that the RO looked at the bases for the denial in 
the July 1994 Board decision and then provided the veteran a 
specifically tailored notice which addressed that July 1994 
decision.  Accordingly, further development is required.

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

In addition, the Board notes that the veteran had asked for a 
hearing before a Decision Review Officer at the RO in 2005.  
He was unable to appear for a scheduled hearing, however, as 
he was then incarcerated.  He had reported in June 2004 that 
he was scheduled to be released from incarceration in 
February 2007, however, and he provided VA with a change of 
address in February 2007.  Moreover, in correspondence to his 
United States Senator thereafter, he indicated that he had 
not received a hearing in connection with his appeal.  As it 
appears that the veteran is no longer incarcerated, this will 
also give the veteran another opportunity for the hearing 
that he had requested.

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the specific notice 
required by Kent and Dingess, supra, 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that is, notice that explains 
that basis for the previous denial of 
service connection, what is new and 
material evidence, and what evidence 
would be needed to reopen his claim, as 
well as information concerning assignment 
of disability evaluations and effective 
dates of awards.  

2.  Give the veteran another opportunity 
for a hearing before a Decision Review 
Officer.  

3.  Readjudicate the issue on appeal, 
that is, whether the claim for service 
connection has been reopened.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



